Exhibit 10.213

 

THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into this 26th day of February, 2015, by and between AH DURHAM
APARTMENTS, LLC, a Virginia limited liability company (“Seller”), and TRIBRIDGE
RESIDENTIAL, LLC, a Georgia limited liability company (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of December 1, 2014, as modified by the Agreement
Establishing Inspection Period and Inspection Date between Seller and Purchaser
dated as of January 7, 2015, as further modified First Amendment to Purchase and
Sale Agreement between Seller and Purchaser dated as of February 20, 2015, and
as further modified by the Second Amendment to Purchase and Sale Agreement
between Seller and Purchaser dated as of February 24, 2015 (collectively,
"Purchase Agreement") regarding certain property located at 501 Willard Street,
Durham, North Carolina 27701 and commonly known as Whetstone Apartments, as more
particularly described in the Purchase Agreement; and

 

WHEREAS, Seller and Purchaser wish to further modify the Purchase Agreement as
set forth below.

 

NOW THEREFORE, for Ten Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser hereby agree as follows:

 

1.           Defined Terms. Capitalized terms contained but not defined in this
Amendment shall have the meaning ascribed to such terms in the Purchase
Agreement.

 

2.           Purchase Price. All of the text in Section 1.4 of the Purchase
Agreement is hereby deleted in its entirety and the following text inserted in
lieu thereof:

 

“Seller is to sell and Purchaser is to purchase the Property for a purchase
price of THIRTY-SIX MILLION SIX HUNDRED TWENTY-FIVE THOUSAND and NO/100 Dollars
($35,625,000.00) (the “Purchase Price”).”

 

3.           Expiration of Inspection Period; Non-Refundability of Earnest
Money. Purchaser hereby waives any and all rights Purchaser may have to
terminate the Purchase Agreement under Section 3.2 thereof, and specifically
agrees and acknowledges that except if a Purchaser Permitted Termination Event
occurs or Purchaser exercises its right to terminate the Purchase Agreement
pursuant to Section 4 of this Amendment, (a) the Earnest Money has become non-
refundable to Purchaser, and (b) Purchaser is bound to proceed to Closing and
consummate the transaction contemplated under the Purchase Agreement.

 

 
 

  

4.           Parking Deck. Purchaser is presently evaluating the possibility of
adding one (1) additional level to the existing parking deck (the “Parking
Deck”) at the Property (said additional level, along with any modification to
the existing parking deck required to add the additional level, collectively,
the “Parking Deck Addition”). Prior to the expiration of the Parking Deck
Feasibility Period (defined below), Purchaser shall have the right to conduct
such tests, investigations, inspections and feasibility studies as Purchaser
shall require in its sole discretion to evaluate the feasibility and cost of the
Parking Deck Addition. In connection with Purchaser’s investigations, Purchaser
Parties shall have the same rights to go upon the Property to conduct these
tests and inspections, and Purchaser shall have all the same obligations and is
subject to the same restrictions, including without limitation maintaining the
same insurance coverages and providing the same indemnities, as are set forth in
Section 3.1 of the Purchase Agreement. Purchaser shall have until 3:00 p.m.,
Eastern Time on March 4, 2015 (the period of time between the date of this
Amendment and 3:00 p.m., Eastern Time on March 4, 2015 hereinafter referred to
as the "Parking Deck Feasibility Period"), to determine whether constructing the
Parking Deck Addition is feasible and the cost is acceptable to Purchaser. If
Purchaser determines in its sole discretion that constructing the Parking Deck
Addition is not feasible or the cost is not otherwise acceptable, then Purchaser
shall have the right to terminate the Purchase Agreement by providing written
notice to Seller on or before the expiration of the Parking Deck Feasibility
Period. If Purchaser terminates the Purchase Agreement in accordance with this
provision, then the Initial Earnest Money shall be refunded to Purchaser in
accordance with Section 1.6 of the Purchase Agreement (the parties acknowledging
that any such termination shall be a "Purchaser Permitted Termination Event"),
and neither party shall have any further rights or obligations under the
Purchase Agreement, except those indemnities, rights and obligations which by
their express terms survive the termination of the Purchase Agreement.
Notwithstanding anything contained in Section 1.6(a) of the Purchase Agreement
or any other provision of the Purchase Agreement to the contrary, if Purchaser
does not terminate the Purchase Agreement prior to the expiration of the Parking
Deck Feasibility Period, then Purchaser will deposit with the Escrow Agent the
Additional Earnest Money on or before March 7, 2015.

 

5.           Additional Work. Seller will perform certain additional work at the
Property prior to Closing (in addition to the work anticipated by the Plans and
Specifications), the scope of which is set forth in Exhibit “A” attached hereto
and made a part hereof (collectively, “Additional Work”). Seller shall cause the
Additional Work to be completed in compliance with Seller’s construction
covenants in Section 5.4(m) of the Purchase Agreement on or before the Closing
Date. For the avoidance of doubt, Seller's performance of the covenants set
forth in this Section 5 shall constitute further conditions precedent to
Purchaser’s obligation to close on its acquisition of the Property under Section
4.6 of the Purchase Agreement.

 

6.           Additional Inspections. As part of Purchaser’s rights under Section
5.4(m) of the Purchase Agreement, Purchaser at its sole cost shall have the
right to obtain a compliance report ("Compliance Report") from a consultant
regarding those portions of the Property which have not been assessed in the
compliance reports obtained by Purchaser prior to the date of this Amendment
(said portions of the Property to include, without limitation, the so-called
"Phase II" portion of the Property).

 

7.           Designated Service Contracts. Pursuant to Section 5.4(l) of the
Purchase Agreement, Purchaser has elected to assume all the Service Contracts
listed on Schedule 5.1(l) attached to the Purchase Agreement. Seller
acknowledges that this Section 7 constitutes sufficient and timely notice of
Purchaser’s election under the Purchase Agreement, and the parties agree that
the Service Contracts listed on Schedule 5.1(l) attached to the Purchase
Agreement shall hereafter constitute the “Designated Service Contracts” under
the Purchase Agreement.

 

 2 

 

  

8.           Seller’s Leasing Activities.

 

(a)           Free Rent Concessions. Notwithstanding any provision in the
Purchase Agreement to the contrary, if the Purchaser does not terminate the
Purchase Agreement prior to the expiration of the Parking Deck Feasibility
Period, then at all times after the expiration of the Parking Deck Feasibility
Period Seller shall (i) when negotiating leases with proposed new tenants at the
Property, offer up to two (2) months’ free rent concession for each new lease
(to be credited at the beginning of the lease term, and not amortized over the
course of the lease) and(ii) provide, or shall cause Seller’s Leasing Agent to
provide, weekly leasing updates to Purchaser, with such supporting information
as Purchaser shall reasonably request. At Purchaser’s option at any time (but no
more often than once weekly), Purchaser may direct Seller to reduce, discontinue
or resume the offer of a two (2) month free rent concessions in Seller’s leasing
negotiations; provided that at all times Seller will have the right to offer up
to one (1) month free rent as provided in Section 5.4(b) of the Purchase
Agreement.

 

(b)           Revision to Apartment Lease Form. If the Purchaser does not
terminate the Purchase Agreement prior to the expiration of the Parking Deck
Feasibility Period, then within five (5) days after the expiration of the
Parking Deck Feasibility Period Seller shall submit to Purchaser a proposed
revision to Seller’s standard form of apartment lease for the Property,
providing that no individual unit shall be entitled to the use of more than one
(1) parking space in the Parking Deck. Purchaser shall have the right to review
and approve such revision in Purchaser’s reasonable discretion. Upon Purchaser’s
written approval of the revised language, Seller shall use the revised form of
lease for all new leases and Lease renewals at the Property.

 

9.           City of Durham Redevelopment Plan. The following text shall be
inserted in Section 5.1 of the Purchase Agreement as new subsection (s) thereof:

 

“(s) Without limitation of subsection (f) hereof, Seller represents and warrants
that it has obtained or will obtain all licenses, permits, consents and
approvals required from the City of Durham, North Carolina for the construction
of the Improvements, including, but not limited to, city approval of Seller’s
plan for the redevelopment of the Property, and that, to the extent needed to
construct the Improvements in compliance with all applicable laws, all
previously obtained redevelopment plan approvals remain valid and in full force
and effect.”

 

10.         Closing Date. The first sentence of Section 4.1 of the Agreement is
amended by deleting the phrase “one hundred twenty (120)” and in lieu thereof,
inserting the phrase “ninety (90)”. For avoidance of doubt, the Closing Date
shall be no earlier than May 20, 2015.

 

 3 

 

  

11.         No Further Modification. In the event of any inconsistency between
the Purchase Agreement and this Amendment, the terms of this Amendment shall
control. Except as otherwise modified herein, all terms and conditions in the
Purchase Agreement shall remain in full force and effect.

 

12.         Miscellaneous. This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which will constitute one and the same Amendment and
may be delivered by facsimile or PDF via electronic mail in a legally binding
manner. This Amendment shall be governed and construed in accordance with the
laws of the State of North Carolina and shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns. Time
is of the essence with respect to the obligations of the parties set forth in
this Amendment.

 

[Counterpart signatures appear on following pages]

 

 4 

 

  

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date set forth in the preamble.

 

  SELLER:       AH DURHAM APARTMENTS, LLC         By: ARMADA HOFFLER MANAGER,
LLC,     Its Manager           By: /s/ Eric L. Smith       Eric L. Smith,
Manager

 

[signatures continue on following page]

 

 5 

 

  

[signatures continued from previous page]

 

  PURCHASER:       TRIBRIDGE RESIDENTIAL, LLC, a Georgia   limited liability
company         By: /s/ Robert H. West   Name: Robert H. West   Title: President

 

 6 

 

  

Exhibit “A”

 

Scope of Additional Work

 

Please see attached.

 



 7 

 

 

[tex10-213_logo.jpg] 

 

No.   Description of Items   Date first noted   Report No.   Status   Date
Closed   AH Response 1   Large amounts of dead and damaged plant material were
observed at the west elevation.  Damage appears to have been caused by foot
traffic.  See photo 139.   42040   1           AH to address                    
      2   Brick pavers at the west elevation are loose.  This may present a
tripping hazard.  Landscape edging may be used to contain bricks in this area.
 See photo 141.   2/5/15   1           AH to address                           3
  A final wear course needs to be installed on the asphalt drive Minor asphalt
repair should be done at damaged ares prior to wear course installation.  See
photo 133.   2/5/15   1           AH to address - repair complete / stripping
will be done when weather permits                           4   The Client
should re-evaluate parking needs versus capacity provided.  Currently the
parking deck has roughly 1 space for each apartment unit which may be inadequate
depending on the makeup of the community.   2/5/15   1           NA            
              5   The top and bottom rail of the fence on the west elevation are
out of alignment with the rest of the fence.  A fence post may have sunken
causing this effect.  See photo 140.   2/5/15   1           AH to address      
                    6   Sheet A13.01 calls for a “sliding entry gate” at the
garage entrance. The drawings do not appear to call for a controlled access
device on the gate.  We would expect to see this on the Parking Deck Electrical
plan.  This appears to be a design oversight as a gate at the garage entry
without a remote controlled opening/closing device would be impractical.  No
gate or controlled access device was installed at the time of our inspection.  
2/5/15   1           AH to address - will install automatic gate                
          7   Light fixtures at the front entry canopy are not properly
positioned as they are obstructed by downspouts.  See photo 69.   2/5/15   1    
      AH to come up with solution reasonably acceptable to Buyer                
          8   Storm drain grates in the courtyard have openings that will not
prevent entry of mulch.  Clogging of the courtyard storm drain system may
result.  See photo 109.  We recommend installation of grates with smaller
openings.   2/5/15   1           AH to address - chickenwire to be applied under
grates                           9   Sheet A4.16 shows a recycling chute in the
trash compactor room and a hatch in the adjacent trash room. Detail 2 on the
same sheet shows upper level trash rooms with no recycling hatch.   This is a
design oversight.  No chute is currently installed and no hatches are provided
save that hatch at the 1st floor.  The city may have mandaory recycling
ordinances that could impact the decision to install a chute or to abandon the
issue altogether.  See photo 163 and 167.   2/5/15   1           As Is - per
design                           10   Plastic decking near the outdoor kitchen
in the courtyard is cut at a taper, and the thin end of the taper is not
secured.  This tail should be cut off.  See photo 115.   2/5/15   1           AH
to address                           11   We observed multiple pool drains
separated by distances that satisfy the Pool and Spa Safety Act. The local pool
inspector is the final authority on the P&SS Act, and a passing inspection
certificate typically indiates his approval.  A pool inspection certificate /
permit was not provided for our review.  See photo 120.   2/5/15   1          
As Is - passed inspection                           12   The property does not
have a maintenance shop or a room dedicated to storage or maintenance tools and
materials.   2/5/15   1           NA - Extra space in sprinkler room and other
MEP closets                           13   The roof over stair no. 2 is not
flat.  The west corner dips below the plane defined by the other three corners
and the roof surface is torqued as a result.  See photo 96.   2/5/15   1        
  As Is - sloped to provide drainage - framing and structure passed inspection  
                        14   Some refrigerant and electrical lines are not
caulked where they enter the building.  All such entry points should be sealed
with silicone caulk.  See photo 82.   2/5/15   1           As Is                
          15   An opening was observed where parapet coping meets fiber-cement
siding at stair 2.  The opening needs to be sealed.  See photo 97.   2/5/15   1
          AH to address                           16   The relationship of
scuppers and conductor heads differs dimensionally from the design shown in
detail 1/A9.05.  However, we believe the installation is satisfactory.  See
photo 99.   2/5/15   1           As Is                           17   Several
screws and other pieces of metal debris were found on the roof.  These may cause
damage to the roof if stepped on.  The roof should be carefully cleared of all
debris.  See photo 103.   2/5/15   1           AH to address                    
      18   Brick masonry repair was done on the west elevation near grade for an
unknown reason.  The brick needs to be cleaned in this area.  See photo 138.  
2/5/15   1           AH to address

 

 
 

  

[tex10-213_logo.jpg] 

 

No.   Description of Items   Date first noted   Report No.   Status   Date
Closed   AH Response 19   An opening was found in the brick rowlock course
outside the balcony at unit 117.  This needs to be caulked. See photo 173.  
2/5/15   1           AH to address                           20   Window
openings are not restricted to 4".  The omission of window opeing limiters
presents a fall hazard and is a violation of the 2012 IBC.  Regardless of code
applicablility, this is a preventable safety hazard and exposes the building
owner to liability. See photo 170.   2/5/15   1           AH to come up with
solution reasonably acceptable to Buyer                           21   Detail
3/A10.01 calls for a peep hole in unit entry doors at handicap units between 43
and 51 inches above finished floor.  No such peep holes exist.   2/5/15   1    
      AH to address                           22   A steel brick lintel needs to
be painted at an exterior door on the east elevation.  See photo 62.   2/5/15  
1           AH to address                           23   Blistered paint was
found on the underside of the main entry canopy.  A water leak above may have
caused this.  See photo 70.   2/5/15   1           AH to address                
          24   The painted finish on concrete balcony door sills at the ground
level on the west elevation is damaged in several locations.  This appears to be
caused by loading materials through the sliding doors.  See photo 137.   2/5/15
  1           AH to address                           25   Condensing units on
roof are to be positioned on wood sleepers wrapped in roofing material per
detail 7/M0.02.  Currently, the sleepers are not wrapped.  See photo 81.  
2/5/15   1           As Is - deleted by waterproofing consultant                
          26   Some vibration isolation pads under condensing units are not
secured.  Many are in danger of falling off the wood sleeper. Continued
vibration will cause pads to be displaced.  All should be fastened in place.
 See photo 83 and 87.   2/5/15   1           AH to address                      
    27   A bathroom exhaust fan in unit 138 makes a rattling noise.  At least 1
other unit on the 1st floor has a similar problem.  All should be checked and
adjusted / repaired as necessary.   2/5/15   1           AH to address          
                28   Fan coil units in common areas are situated on concrete
bricks.  The mechanical drawings specify these to be placed on ¼-inch neoprene
pads.  See photo 106.   2/5/15   1           AH to address                      
    29   Condensate, T&P discharge and overflow pipe in HVAC closets are routed
into a hub drain. Detail 5/P0.02 specifies that an air gap it to be maintained
between the end of any drain pipe and the rim of the hub drain. This air gap is
not maintained; pipe is routed deep into the mouth of the hub drain which
presents the risk of backflow.  See photo 5.   2/5/15   1           As Is - per
plumbing inspector's direction                           30   An electrical
opening near the exterior door at the east elevation is not complete.  See photo
63.   2/5/15   1           AH to address                           31   A ground
wire was found in one location in the courtyard not properly secured or buried
which presents a trip hazard.  See photo 111.   2/5/15   1           AH to
address                           32   An piece of Romex cable penetrates the
wall above the fire door near unit 105 and is not terminated.  The purpose of
the wire is uncertain.  See photo 174.   2/5/15   1           AH to address    
                      33   Cracks have appeared at joints in finished wood trim
in many apartment units.  See photo 28. This is due to natural drying which will
disappear and reappear with seasonal humidity.   2/5/15   1           As Is    
                      34   Detail 8/A4.10 shows a 1x8 'crown mold' at apartments
and corridors.  We observed no such molding in any location.   2/5/15   1      
    As Is - per A.10.07 no crown specified

 

1Seller to install landing area in front of gated entrance along south end of
the apartment building to correct running slope to 2% through the installation
of a compliant area of rescue. Item 2 on page 8 of ADA report.

2Landing in sidewalk to the gated entrance along south end of apartment building
to be revised to 2% slope through the installation of a compliant area of
rescue. Item 4 on page 8 of ADA report.

3Seller to correct cross slope to 2% on the accessible parking space located
adjacent to the van accessible parking space on leasing office level. Item 6 on
page 9 of ADA report.

4All of the common area doors to the leasing office restroom, community room,
common area restrooms, the fitness center, and the computer room have opening
door pressures greater than 5 lbs. Seller to address. Item 7 on page 10 of ADA
report.

5Seller to mount towel dispenser in fitness room to 48”. Item 8 on page 10 of
ADA report.

6In unit 131 which is a B-4 type unit, the fridge to counter top width is 33”
where 40” is required. Also, the counter top to counter top width is 39” where
40” is required.

    The island portion of the cabinets should be moved away from the cabinets
which contain the range and fridge in order to provide the required 40” width.
Seller to address. Item 10 on page 10 of ADA report.

7The accessible apartments units did not have accessible peep holes. Seller to
address. Item 12 on page 11 of ADA report.

8In unit 445, which is a B-2 unit, the fridge to counter top width is 57” where
60” is required. This to be addressed by Seller in all three B-2 units. Item 15
on page 11 of ADA report.

9OPEN. Pending on code review, Seller required to provide 2% (5 additional
units) audio/visual alert systems. Item 13 on page 11 of ADA report.

 

 

 

 

